Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 3, 2022

                                       No. 04-22-00047-CR

                                 Michael Alonzo RODRIGUEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 630792
                        Honorable Grace M. Uzomba, Judge Presiding


                                          ORDER
       On April 18, 2022, we remanded the case to the trial court to hold an evidentiary hearing
and:
       (1) issue an amended certification; or
       (2) if appellant is not entitled to appeal, issue findings of fact and conclusions of law
explaining why appellant is not entitled to an appeal including:
              (a) whether the punishment assessed by the court (including the $6,000
       miscellaneous traffic fee) exceeded the punishment recommended by the prosecutor and
       agreed to by the defendant;
              (b) whether the “Judge’s Notes and Annotations” appeared on the Waiver of
       Appeal section of the Plea Agreement at the time the defendant, the attorney for the
       defendant, and the Assistant District Attorney signed and acknowledged the Plea
       Agreement; and
               (c) any other issue that is relevant to whether the defendant is entitled to appeal.
        In our April 18, 2022 order, we directed the trial court to file either the amended
certification or written findings of fact and conclusions of law with the trial court clerk no later
than April 28, 2022. On April 27, 2022, the trial court requested an extension of time until May
18, 2022. The motion is GRANTED, and the trial court is ORDERED to file either the amended
certification or written findings of fact and conclusions of law with the trial court clerk no later
than May 18, 2022.
        We ORDER the trial court clerk to file a supplemental clerk’s record in this court no
later than ten days after the trial court files an amended certification or its findings of fact and
conclusions of law explaining why appellant is not entitled to an appeal. We further ORDER the
court reporter to file in this court a supplemental reporter’s record of the hearing, along with
copies of any documentary evidence admitted, no later than twenty days after the date of the
hearing.
       All appellate deadlines are ABATED pending further orders from this court.




                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court